DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending.
Claims 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/06/2022.  Applicant's election with traverse of the species in the reply filed on 05/06/2022 is acknowledged.  The traversal is on the ground(s) that the species of metribuzin is a member of a related group of photosystemic inhibitor pesticides.  This is not found persuasive because, particularly when the arguments revolve around the potential of synergy, there is insufficient evidence to support synergy across all the member of a potential grouping.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1 and 2 are currently under consideration to the extent that they read upon Applicant’s elected species of metribuzin.  It is noted that Applicant did not elect the presence of “at least one agrochemically acceptable excipient”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Massa et al (WO 2016/113334)(IDS Reference).
Massa teaches an herbicidal composition comprising A, B, C, and D.  Component A is taught as being saflufenacil and component B is taught as being glufosinate (see entire document, for instance, claim 1 and Abstract).  The composition further comprises component C, wherein component C is taught as being an additional herbicide that can be selected from the group including metribuzin, wherein in Massa the herbicide is mentioned as being “especially metribuzin” and “in particular metribuzin” (see entire document for instance, page 18, lines 26-29, page 19, lines 30-31, and claim 7).  Massa further teaches the presence of a component D, wherein component D is taught as being selected from at least one of clomazone, mesotrione, and tembotrione (see entire document, for instance, page 27, lines 13-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize saflufenacil, metribuzin, and clomazone together in an herbicidal composition.  One would have been motivated to do so since Massa teaches the use of said herbicides within the composition of Massa.  Their combination is taught in Massa, wherein one would require no more than following the teachings of Massa to arrive at said combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611